DETAILED ACTION
Applicant’s reply, filed 21 March 2022 in response to the non-final Office action mailed 21 December 2021, has been fully considered. As per Applicant’s filed claim amendments claims 22-24 and 26-38 are pending, wherein: claims 22-23, 26, 30-33 and 37-38 have been amended, claims 24, 27-29 and 34-36 are as previously presented, and claims 1-21, 25 and 39-41 have been cancelled by this and/or previous amendment(s). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, the as-amended claim is indefinite as it depends from cancelled claim 25.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-24, 26-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birkmeyer et al. (US 4,314,918).
	Regarding claims 22, 24, 26-28 and 30, Birkmeyer teaches reactive diluents derived from the reaction of a glycidyl ester and a carboxyl functional group, wherein the reactive diluents are useful in coating compositions together with crosslinking agents and optional polyols (abstract). 	Birkmeyer teaches the glycidyl ester includes such esters of propionate, maleate, stearate, benzoate, oleate and saturated synthetic tertiary monocarboxylic acids of 9-11 carbons (col 2 ln 41-61)(claim 27). Birkmeyer teaches the carboxyl-containing functional material is selected from dicarboxylic acids or anhydrides including dimethylolpropionic acid, 12-hydroxystearic acid, adipic acid, hexahydrophthalic acid, phthalic acid, and anhydrides thereof (col 3 ln 8-20)(instant at least two functionalities; (claim 26)).
	Birkmeyer further teaches combining about 0.25 to about 4 moles of the glycidyl ester component with 1 mole of the functional material, and further teaches heating to a temperature from about 100 to about 200°C (col 3 ln 21-28), wherein solvents and catalysts may be present but are not required (col 3 ln 29-33) (instant mixture (claim 22); instant solution or suspension (claim 24); instant mass ratio (claim 28); instant method (claim 30)).
Regarding claim 23, Birkmeyer teaches the composition as set forth in claim 22 above. Burckhardt teaches the use of curable polyol resins as noted above. The recitations that the curing agent is suitable for use in curing resins as noted. The recitation that the basic formulation containing said curing agent combination is to be used in curing epoxidized vegetable oil does not confer patentability to the claims since the recitation of an intended use does not impart patentability to otherwise old compounds or compositions (see In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).
	Regarding claim 29, Birkmeyer teaches the composition as set forth in claim 22 above. Birkmeyer further teaches the reactive diluents allow for coating compositions without the need for organic solvents and as such reduce pollution and reduce energy demands (col 1-2). Birkmeyer does not specifically state the reactive diluent to be ‘food-safe’, however, nothing in Birkmeyer indicates they would be unsafe for contact with food. Further, the components of Birkmeyer are the claimed components, and Birkmeyer uses the claimed methods. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
Regarding claim 31, Birkmeyer teaches the composition as set forth in claim 22 above. As the claimed kit requires no more than the combined organic acid and ester, as claimed, the reaction mixture of Birkmeyer meets the claimed “kit”. However, Birkmeyer further teaches one- and two-package compositions comprising the reactive diluent, optional polyol and crosslinker (col 10 ln 58-52). 
Regarding claims 32-36, Birkmeyer teaches the composition as set forth in claim 22 above. Birkmeyer further teaches using the reactive diluents in coating compositions comprising about 10 to about 70 wt% of the reactive diluent, and about 0 to about 60 wt% curable polyol resin (col 2 ln 10-20; col 3 ln 59-68)(instant mass ratio (claim 36)). Birkmeyer teaches forming coatings on substrates including wood, metal, wallboard and ceramics (col 10 ln 53-56; Example VII) by coating the substrate and baking at 130°C (Example VII; col 12 ln 25-34; no catalyst present, taught or required (claim 35))(instant cured resin; instant product (claim 32); instant method (claims 33-34).
Regarding claims 37-38, Birkmeyer teaches the composition as set forth in claim 22 above and teaches the two package compositions as set forth in claim 31 above. Birkmeyer teaches one- and two-package compositions comprising the reactive diluent, optional polyol and crosslinker (col 10 ln 58-52). It is noted the crosslinking agent of Birkmeyer may also be selected from resin materials (col 4 ln 1-8).



Claims 22-24, 26-27, 29-35 and 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burckhardt et al. (US PGPub 2010/0273924).
Regarding claims 22, 24, 26-27 and 31, Burckhardt teaches curable compositions (abstract). Burckhardt further taches one-pack and two-pack compositions ([0178]-[0182]) comprising the curable polyurethane components and further comprising auxiliaries ([0186]-[0203]) including plasticizers selected from carboxylic esters ([0188]) and catalysts selected from organic carboxylic acids ([0194]), wherein carboxylic acid catalysts and plasticizers are preferred ([0205]-[0206]; [0217]-[0218]). 
Burckhardt teaches said plasticizers include carboxylic acid esters of phthalates, adipates, azelates and sebacates ([0188]) (claim 27), and teaches said organic carboxylic acid catalysts include benzoic acid, salicylic acid, and anhydrides of phthalic acid, ([0194]) (claims 25-26). Burckhardt exemplifies the combination of 5 wt% salicylic acid in dioctyl adipate (Examples, “acid catalyst”)(instant solution or suspension (claim 24)), wherein salicylic acid is taught by Burckhardt as equivalent to phthalic acid anhydride ([0194]) (claim 26).
Regarding claim 23, Burckhardt teaches the composition as set forth in claim 22 above. Burckhardt teaches the resin is selected from polyurethane resins as noted above. The recitations that the curing agent is suitable for use in curing resins as noted. The recitation that the basic formulation containing said curing agent combination is to be used in curing epoxidized vegetable oil does not confer patentability to the claims since the recitation of an intended use does not impart patentability to otherwise old compounds or compositions (see In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).
Regarding claim 29, Burckhardt teaches the composition as set forth in claim 22 above. Burckhardt does not specifically state the combination to be ‘food-safe’, however, nothing in Burckhardt indicates they would be unsafe for contact with food. Further, the components of Burckhardt are the claimed components. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claims 30 and 37-38, Burckhardt teaches the composition as set forth in claim 22 and the kit as set forth in claim 31 above and further teaches forming one-pack and two-pack compositions wherein the curable polyurethane components and further selected auxiliary components are combined in the pack and stored at room temperature or slightly elevated temperature ([0207]; [0220])(instant step a) and b)).
	Regarding claims 32-35, Burckhardt teaches the compositions as set forth in claim 22 above and further teaches the curable compositions may be in the form of adhesives, sealants, casting compounds, coatings, paints, varnishes, foams, floor coverings, etc. ([0240]), wherein the composition can be applied to various substrates and cured at temperatures below 40°C ([0240]-[0265]). Burckhardt teaches catalysts may optionally be present or may optionally be used in admixtures of different types ([0205]; [0217]), wherein the optional teaching by Burckhardt reads on instant no catalyst or activator (claim 34).
	


Claims 22-24 and 26 and 28-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corley (US 4,873,309).
	Regarding claim 22, 24 and 26, 28 and 31, Corley teaches compositions comprising epoxy resin forming components (a and b), a curing agent c), a reactive diluent/monomer d) and optionally an accelerator (abstract; col 2 ln 35-38).
	Corley teaches the curing agent is selected from cyclic anhydrides such as trimellitic anhydride (col 3 ln 50-63). Corley teaches the reactive diluent/monomer present from about 1 to about 75 wt% (col 5 ln 5-9) and is selected from ethylenically unsaturated carboxylic acid esters of crotonic acid, maleic acid, etc., (col 4 ln 12-33). Corley teaches the accelerator is present from about 0.001 to about 10 wt% and is selected from carboxylic acids such as acetic acid, benzoic acid, salicylic acids, etc. (col 5 ln 30-55)(greater amount of reactive diluent than accelerator being readable over a instant solution or suspension of organic acid in ester (claim 24); instant mass ratio (claim 28)). 
	Regarding claim 23, Corley teaches the composition as set forth in claim 22 above. Corley teaches the resin is selected from any known curably epoxy resin (col 3 ln 1-10). The recitations that the curing agent is suitable for use in curing resins as noted. The recitation that the basic formulation containing said curing agent combination is to be used in curing epoxidized vegetable oil does not confer patentability to the claims since the recitation of an intended use does not impart patentability to otherwise old compounds or compositions (see In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).
Regarding claim 29, Corley teaches the composition as set forth in claim 22 above. Corley does not specifically state the combination to be ‘food-safe’, however, nothing in Corley indicates they would be unsafe for contact with food. Further, the components of Corley are the claimed components. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
 	Regarding claim 30, Corley teaches the compositions as set forth in claim 22 above and further teaches mixing the components at room temperature to combine (Table 1; examples).
	Regarding claims 32-35, Corley teaches the compositions as set forth in claim 22 above and further teaches forming sheet molding compositions, coating compositions, prepregs, etc., wherein the composition is cured (col 6 ln 4-20) and teaches cure cycles at 80°C and 150°C (Tables; Examples). Corley teaches radical initiators and the like to be optional (col 5 ln 10-29).
Regarding claims 36-38, Corley teaches the compositions and component amounts as set forth in claims 22 and 28 above, the method as set forth in claim 33 above and the kit as set forth in claim 31 above. Corley further teaches about 0 to about 60 wt% of a first epoxy resin and about 10 to about 90 wt% of a second epoxy resin (col 2 ln 25-34), wherein the curing accelerator.
 

Response to Arguments/Amendments
	The objections to claims 26, 30-33 and 37-38 are withdrawn as a result of Applicant’s filed claim amendments.
	The 35 U.S.C. 112(b) rejection of claim 23 is withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 101/112(b) rejection of claims 39-41 is withdrawn as a result of Applicant’s filed claim amendments.
	
	The 35 U.S.C. 102(a)(1) rejection of claims 22-41 as anticipated by Birkmeyer et al. (US 4,314,918) is maintained. Applicant’s arguments (Remarks, pages 7-10) have been fully considered but were not found persuasive.
Applicant argues that as Birkmeyer does not specifically identify the combination of reactive diluents, comprising the reaction product of a glycidyl ester and a carboxylic acid containing material, as a “curing agent” then Birkmeyer does not teach the claimed curing agent. This is not found persuasive. Birkmeyer teaches the combination of a component readable over the instantly claimed organic acid and teaches a component readable over the instantly claimed ester. As such Birkmeyer meets the instant claims and necessarily teaches a combination of components capable of performing the intended use recitation of ‘curing a resin’. The fact that Birkmeyer teaches other curing agents as present does not negate the broader teachings therein and it is noted the instant claims contain open transitional phrases wherein the inclusion of further curative materials is not excluded.  In order to meet and anticipate the instant claims, Birkmeyer merely needs teach a component readable over “an organic acid having at least two acid functionalities” in combination with a component readable over “an ester”, both of which are taught by Birkmeyer. 
The compositions as taught by Birkmeyer include curable resin compositions comprising curing agents, glycidyl esters (readable over instant ester), and carboxylic acid containing material (readable over instant organic acid) used in combination. The recitation that the basic formulation containing said combination is to be used as ‘a curing agent’ and ‘for curing a resin’ does not confer patentability to the claims since the recitation of an intended use does not impart patentability to otherwise old compounds or compositions (see In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).
	Applicant argues that the reactive diluent of Birkmeyer is intended for use as a thinning material and thus are not curing agents. This argument is not persuasive. The reactive diluent of Birkmeyer meets the instantly claimed combination, and the instant claims do not prevent or exclude a material having other inherent properties besides curing ability. Applicant’s argument that Birkmeyer “teaches away” is not found persuasive as Birkmeyer anticipates the instant combination and thus cannot teach away. The teaching by Birkmeyer that the composition must be used shortly after mixing is not germane to the instant claims as currently written, nor is such a teaching excluded thereby, nor does such constitute a basis for a conclusion of teaching away. Applicant asserts that one would not replace the reactive diluents of Birkmeyer with a ‘curing agent’ as claimed as such “would frustrate” the intended objectives of Birkmeyer. The Examiner notes that no such ‘substitution’ is necessary for Birkmeyer to anticipate the instant claims and further that no such substitution has been alleged in the above rejection.  



	The 35 U.S.C. 102(a)(1) rejection of claims 22-27, 29-35 and 37-41 as anticipated by Burckhardt et al. (US PGPub 2010/0273924) is maintained. Applicant’s arguments (Remarks, pages 10-12) have been fully considered but were not found persuasive. 
Applicant argues that as Burckhardt does not specifically identify the combination of plasticizers and organic carboxylic acid catalysts as a “curing agent” then Burckhardt does not teach the claimed curing agent. This is not found persuasive. Burckhardt teaches the combination of a component readable over the instantly claimed organic acid and teaches a component readable over the instantly claimed ester. As such Burckhardt meets the instant claims and necessarily teaches a combination of components capable of performing the intended use recitation of ‘curing a resin’. In order to meet and anticipate the instant claims, Burckhardt merely needs teach a component readable over “an organic acid having at least two acid functionalities” in combination with a component readable over “an ester”, both of which are taught by Burckhardt. 
The compositions as taught by Burckhardt include curable resin compositions comprising carboxylic ester plasticizers (readable over instant ester) and organic carboxylic acid catalysts (readable over instant organic acid) used in combination. The recitation that the basic formulation containing said combination is to be used as ‘a curing agent’ and ‘for curing a resin’ does not confer patentability to the claims since the recitation of an intended use does not impart patentability to otherwise old compounds or compositions (see In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).


	The 35 U.S.C. 102(a)(1) rejection of claims 22-26 and 28-41 as anticipated by Corley et al. (US 4,873,309) is maintained. Applicant’s arguments (Remarks, pages 12-14) have been fully considered but were not found persuasive. 
	Applicant argues that as Corley does not specifically identify the combination of reactive diluent/monomer and accelerator as a “curing agent” then Corley does not teach the claimed curing agent. This is not found persuasive. Corley teaches the combination of a component readable over the instantly claimed organic acid and teaches a component readable over the instantly claimed ester. As such Corley meets the instant claims and necessarily teaches a combination of components capable of performing the intended use recitation of ‘curing a resin’. The fact that Corley teaches other curing agents as present does not negate the broader teachings of Corley and it is noted the instant claims contain open transitional phrases wherein the inclusion of further curative materials is not excluded.  In order to meet and anticipate the instant claims, Corley merely needs teach “an organic acid having at least two acid functionalities” in combination with “an ester”, both of which are taught by Corley. 
The compositions as taught by Corley include curable resin compositions comprising curing agents, reactive diluents/monomers (readable over instant ester), and cure accelerators (readable over instant organic acid) used in combination. The recitation that the basic formulation containing said combination is to be used as ‘a curing agent’ and ‘for curing a resin’ does not confer patentability to the claims since the recitation of an intended use does not impart patentability to otherwise old compounds or compositions (see In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767